I find in the record no support in law for the decree appealed from and therefore I entertain the view that the decree appealed from should be reversed as having been arrived at on a misapprehension of the applicable rules of law as applied to the most favorable view of the facts that the evidence warrants in favor of the appellee. Briefly stated, the reasons for my conclusion are as follows:
R.H. Whitfield died intestate. Charles R. Whitfield, one of his sons, was duly appointed administrator of his father's estate and undertook the legal duties incident thereto principally at the request of the other children, as well as the request of the widow complainant in the court below.
During the course of administration a settlement of property rights was proposed and agreed upon amongst all concerned, including the widow. That settlement was duly executed and became an accomplished fact, duly evidenced by legal documents executed by the parties at interest to carry out the same. Under the terms of the settlement the widow, with full knowledge of what she was getting, took certain real and personal properties of the estate for life, and in consideration of same, in turn conveyed to the other heirs certain property she claimed as her own, reserving a life estate therein.
Some time afterward, the widow appears to have become dissatisfied with the settlement she had made, whereupon she retained counsel, brought this suit, and obtained a decree in equity setting aside the executed settlement and re-establishing *Page 84 
her original position as widow entitled to a widow's rights in her husband's unadministered estate.
While the son who negotiated the settlement herein attacked was amongst other things the duly qualified administrator of the intestate appellee's husband's estate, he was more than that. He was a member of the deceased's family, an heir at law openly acting in his own behalf and as the duly appointed attorney in fact authorized to act for other members of the deceased's family having an interest in the settlement of the estate. All of this was fully known to the widow and she was in no respect deceived in any particular as to what was being proposed to her or as to what was about to be accomplished in the way of a settlement when she signed the papers agreeing to it.
Indeed, her half-hearted protest at the time, shortly thereafter withdrawn of her own volition, shows conclusively that she was fully aware of every feature of the settlement, but hesitated as to her own part in consummating it. In abdicating her position as widow she did so with as much comprehension of her future status under the documents of abdication as could possibly have been possessed by her, not the slightest imposition or concealment of fact being practiced to induce her to sign the papers she finally agreed to execute and did execute. The claim that she was likely ignorant of what the law would have given her had she elected to disagree to the settlement is beside the point. Ignorantia juris neminem excusat. Had she been as diligent in employing lawyers before the settlement as afterward, that situation would have been avoided.
Reduced to its last analysis, the decree below, and its affirmance here, rests upon the postulate that because a son and heir at law of a deceased father happens also to be the administrator of an estate, he is under such a fiduciary duty *Page 85 
toward the widow that a bona fide settlement of the decedent's estate, involving both the real and personal properties of it, is capable of being avoided by the widow after she has designedly executed her part of it and made it an accomplished fact, notwithstanding there has been proven no actual fraud, imposition or over-reaching in the transaction, and all parties to it are of lawful age and have given up something on their part to put it through.
While this Court has properly recognized that a trust relationship attaches to the relationship of executors and administrators toward the widow and heirs with reference to whatthe executor or administrator is in duty bound to do in theperformance of his functions of personal representative of the decedent's estate, no authority can be found to support the view that a mere administrator, who is an heir at law to real estate and the known and acknowledged attorney in fact of other heirs to decedent's real estate, stands in the shoes of a guardian or legal representative of the widow, when it comes to negotiating and carrying out, open and above board, a family settlement of property rights that involves all of the decedent's estate, including his lands, in order to avoid expense and inconvenience of partition or other settlement.
The traditional feminine right of members of the fair sex to change their minds, with or without reason, on ordinary occasions, ought not to be written by this Court into our jurisprudence of equity, by sanctioning the posterior avoidance of deliberate property settlements, fairly negotiated and lawfully consummated between heirs at law to a decedent's estate, merely because of the widow's subsequently discovered dissonance and election to litigate the matter. *Page 86